Citation Nr: 1827876	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating for right ankle disability in excess of 10 percent.

2.  Entitlement to an initial disability rating for left knee disability in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his September 2014 VA Form 9, Appeal to Board of Veterans Appeals, the Veteran requested a hearing before a member of the Board.  In October 2014, the Veteran submitted documentation that requested to withdraw his hearing request.  Accordingly, the Veteran's request for hearing is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on his part, is required.


REMAND

VA examination reports of record do not comply with the requirements of 38 C.F.R. § 4.59 as interpreted by United States Court of Appeals for Veterans Claims (the Court) decided Correia v. McDonald, 28 Vet. App. 158 (2016).  

Neither the September 2011 and November 2015 examinations indicate that range of motion of the knee or ankle was tested in passive motion or in weight-bearing or non-weight-bearing.  In the November 2015 report of examination of the Veteran's knee, the examiner indicated first that the Veteran did not report flare-ups but then stated that whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time could not be stated without mere speculation because opinions regarding functional limitations during flare-ups is not feasible as this relies on speculation.  It is thus unclear as to whether the Veteran mentioned flare-ups and furthermore, the examiner's statement is contrary to the law as expressed in Sharp v. Shulkin, 29 Vet. App. 26 (2017).   The September 2011 examination report regarding the Veteran's ankle does not comply with Section 4.59.   


Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for higher ratings for right ankle and left knee disabilities.  The contents of the entire claims file must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the limitation of flexion of the right ankle and left knee and osteoarthritis of the left knee should be reported in detail.    

The examination should be conducted in accordance with the current Disability Benefits Questionnaire (DBQ), to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion for the right ankle and left knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's right ankle and left knee is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  

If the Veteran reports flare-ups the examiner must ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means to include information obtained from the Veteran.  The examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran is undergoing a flare-up at the time.

	
2.  If any benefit sought on appeal is not granted in full, issue an SSOC to the Veteran and his representative, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




